Exhibit 10

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of September 5, 2003

 

CONTINENTAL MATERIALS CORPORATION, a corporation organized under the laws of the
state of Delaware (“Borrower”), LaSalle Bank National Association, a national
banking association, as administrative agent and as a lender (LaSalle in its
capacity as administrative agent referred to in this Agreement as “Agent” and in
its capacity as a lender as “LaSalle”) and Fifth Third Bank (Chicago), a
Michigan banking corporation, as a lender (“Fifth Third”) (LaSalle and Fifth
Third are each referred to individually in this Agreement as a “Lender” and
collectively as the “Lenders”), agree as follows:

 

RECITALS:

 

A.            Borrower desires Lenders to provide certain extensions of credit,
loans or other financial accommodations to Borrower (the “Financial
Accommodations”).

 

B.            Lenders are willing to provide the Financial Accommodations to
Borrower, but solely on the terms and subject to the conditions set forth in
this Agreement and the other documents, instruments and agreements executed and
delivered pursuant to this Agreement or referenced herein.

 

NOW THEREFORE, in consideration of the Financial Accommodations, the mutual
promises and understandings of Lenders and Borrower set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lenders and Borrower hereby agree as set forth in this Agreement.

 

SECTION 1. DEFINITIONS

 

SECTION 1.1         GENERAL.

 

The following words, terms or phrases shall have the following meanings:

 

“Affiliate” means any corporation of which Borrower owns directly or indirectly
20% or more, but less than 50%, of the outstanding voting stock, or any
partnership, joint venture, trust or other legal entity of which Borrower has
effective control, by contract or otherwise.

 

“Agent-Related Person” shall mean the Agent and any successor thereto appointed
pursuant to Section 9.9 or otherwise succeeding the Agent, together with their
respective affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such entities and affiliates.

 

“Applicable LIBOR Margin” for purposes of determining the interest rate on:

 

(i)            a Revolving LIBOR Loan, shall mean (a) prior to the first
quarterly adjustment pursuant to clause (b) of this subparagraph (i), 1.25% (the
“Normal Revolving LIBOR Margin”);

 

--------------------------------------------------------------------------------


 

and (b) the Normal Revolving LIBOR Margin as modified by quarterly adjustments
(such adjusted Normal Revolving LIBOR Margin, the “Applicable Revolving LIBOR
Margin”) determined based upon the ratio of Borrower’s consolidated Funded Debt
(measured on the date of the calculation) to EBITDA (calculated on a rolling
four quarters basis) as follows:

 

If Funded Debt to EBITDA is:

 

Applicable Revolving LIBOR Margin is:

 

 

 

 

 

Greater than or equal to 2.01 to 1.0

 

1.75

%

 

 

 

 

Less than 2.01 to 1.0 and greater than or equal to 1.51 to 1.0

 

1.50

%

 

 

 

 

Less than 1.51 to 1.0

 

1.25

%

 

(ii)           a Term LIBOR Loan, shall mean either (a) the Normal Revolving
LIBOR Margin plus .25%, or (b) the Applicable Revolving LIBOR Margin, plus .25%,
in each case as determined in accordance with subparagraph (i) hereof.

 

Not later than twenty (20) days after the Agent’s receipt of the quarterly
financial statements required by Section 6.2(a) hereof for each of Borrower’s
fiscal quarters, accompanied by a certificate of the chief accounting officer or
Treasurer of Borrower reflecting the ratio of Borrower’s Funded Debt to EBITDA
for the period of the four fiscal quarters ending on the same date, Agent will
determine whether such financial information indicates that the change in the
ratio would justify a change in the Applicable LIBOR Margin and shall then
notify Borrower and the Lenders of such determination and of any change in the
Applicable LIBOR Margin resulting therefrom. Any change in the Applicable LIBOR
Margin, and in the rate of interest applicable to LIBOR Loans resulting
therefrom, shall be effective as of the first day of the month after the Agent
provides notice to Borrower and the Lenders of any change in the Applicable
LIBOR Margin, and with such new Applicable LIBOR Margin to continue in effect
until the effectiveness of the next re-determination thereof. Any determination
by Agent of the ratio of Borrower’s Funded Debt to EBITDA shall be conclusive
and binding upon Borrower and the Lenders provided that it has been made
reasonably and in good faith, absent manifest error. If Borrower fails to timely
submit the quarterly financial statements and certificate referred to above, the
rate of interest applicable to LIBOR Loans as of the next determination date of
the Applicable LIBOR Margin shall be determined and based upon the Default Rate.

 

“Borrowing” shall mean the total of Loans of a single type (i.e. LIBOR Loan or
Prime Rate Loan) made by the Lenders to Borrower on a single date and for a
single Interest Period, if applicable. Borrowings of Loans are made ratably from
each of the Lenders according to their respective commitments.

 

“Borrowing Notice” shall have the meaning set forth in Section 4.2 below.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in Chicago, Illinois are authorized to close, and with respect to
LIBOR Loans, a day on which dealings in United States Dollars may be carried on
by the Agent in the London interbank eurodollar market.

 

2

--------------------------------------------------------------------------------


 

“Commitment Fee” shall mean the commitment fee of three-eighths of one percent
(3/8%) per year on the average daily unused amount of each Lender’s Commitment -
Revolving Credit which Borrower agrees to pay each Lender hereunder.

 

“Commitment - Revolving Credit” shall mean each such amount set forth below
across from the name of each Lender:

 

Lender

 

Amount

 

LaSalle

 

$

6,000,000

 

Fifth Third

 

$

4,000,000

 

 

“Commitment - Term Loan” shall mean each such amount set forth below across from
the name of each Lender:

 

Lender

 

Amount

 

LaSalle

 

$

6,900,000

 

Fifth Third

 

$

4,600,000

 

 

“Default Rate” shall have the meaning set forth in Section 3.5 below.

 

“EBITDA”, with reference to any Measurement Period, shall mean, on a
consolidated basis, the sum of Borrower’s:

 

(i)            consolidated net income after all provisions or credits for any
Federal, state or other income taxes, plus

 

(ii)           Federal, state and other income taxes deducted in the
determination of consolidated net income, plus

 

(iii)          Interest Expense deducted in the determination of consolidated
net income, plus

 

(iv)          depreciation, depletion and amortization expense deducted in the
determination of consolidated net income, and minus

 

(v)           any items of gain which are extraordinary items to the extent
reflected in the determination of consolidated net income.

 

“Existing Letter of Credit” shall mean that certain letter of credit issued by
LaSalle in favor of St. Paul Fire and Marine Insurance Co. in the amount of
$995,000 that is referred to as Letter of Credit No.: S500399.

 

“Fixed Charges” for any Measurement Period, shall mean, on a consolidated basis,
the sum of Interest Expense and all principal payments in satisfaction of
Indebtedness scheduled or otherwise made during such Measurement Period
(including capitalized lease obligations) by Borrower, but excluding any
payments on the Revolving Credit Loan.

 

3

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” shall mean for any Measurement Period consisting
of the four fiscal quarters of Borrower ending as of the end of each fiscal
quarter of Borrower, the ratio of Income Available for Fixed Charges to Fixed
Charges.

 

“Funded Debt” shall mean, for any Person, (i) all Indebtedness created, assumed
or incurred in any manner by such Person representing money borrowed (including
but not limited to the issuance of debt securities), (ii) all Indebtedness for
the deferred purchase price of property or services (other than trade accounts
payable arising in the ordinary course of business which are not more than sixty
(60) days past due), (iii) all Indebtedness secured by any lien upon property of
such Person, whether or not such Person has assumed or become liable for the
payment of such Indebtedness, (iv) all capitalized lease obligations of such
Person, and (v) all obligations of such Person on or with respect to letters of
credit, bankers’ acceptances and other extensions of credit excluding any
letters of credit which have not been drawn upon.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
from time to time.

 

“Income Available for Fixed Charges” shall mean, for any Measurement Period,
EBITDA, minus the sum of capital expenditures not financed by long-term debt and
cash dividends paid to Borrower’s shareholders, all as determined for Borrower
on a consolidated basis.

 

“Indebtedness” of any entity or consolidated group means, without duplication:

 

(i)            all obligations, contingent or otherwise, of such entity for
borrowed money and all obligations of such entity evidenced by bonds,
debentures, notes or other similar instruments;

 

(ii)           all obligations of such entity as lessee under leases which have
been or should be, in accordance with GAAP, recorded as capitalized lease
liabilities;

 

(iii)          all guaranties, whether direct or indirect, secured or unsecured,
of Indebtedness of another Person by such entity or any of its Subsidiaries;

 

(iv)          net liabilities of such entity under all interest rate swap
agreements, interest rate cap agreements, interest rate collar agreements and
all other agreements or arrangements designed to protect such entity against
fluctuations in interest rates or currency exchange rates;

 

(v)           whether or not so included as liabilities in accordance with GAAP,
all obligations of such entity to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
lien on property owned or being purchased by such entity (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such entity or is limited in
recourse; and

 

(vi)          all contingent liabilities of such entity in respect of any of the
foregoing or in respect of any letters of credit.

 

4

--------------------------------------------------------------------------------


 

For all purposes of this Agreement, the Indebtedness of any entity shall include
its pro rata share of Indebtedness of any partnership or joint venture in which
such entity is a general partner or a joint venturer.

 

“Interest Expense” shall mean, for any Measurement Period of Borrower, all
interest accrued (whether or not actually paid) during such period on
Indebtedness of Borrower and its Subsidiaries (determined on a consolidated
basis), provided that the term “Interest Expense” also shall include (without
limitation) (i) dividends paid on any preferred or special stock issued by
Borrower, (ii) amortized discount in respect of Indebtedness of Borrower and its
Subsidiaries issued at a discount, and (iii) imputed interest on capitalized
lease obligations of Borrower and its Subsidiaries.

 

“Interest Period” shall mean the period commencing on the date a Borrowing of
LIBOR Loans is made and ending on the date, as Borrower may select, one month,
two months, three months, or six months thereafter; provided, however, that,
with respect to any LIBOR Loan:

 

(i)            Borrower may not select an Interest Period that extends beyond
the Termination Date or beyond the maturity date of all or any portion of such
LIBOR Loan; and

 

(ii)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day.

 

“L/C Issuer” shall mean LaSalle Bank National Association, a national banking
association.

 

“L/C Refinancing Borrowing” shall mean a Revolving Credit Loan Borrowing to
refinance a reimbursement obligation with respect to a Letter of Credit.

 

“Letters of Credit” shall mean any letters of credit which are now or at any
time hereafter issued by either Lender hereunder at the request of and for the
account of Borrower.

 

“Letter of Credit Obligations” shall mean the sum of the aggregate outstanding
face amount available to be drawn under all of the Letters of Credit, plus the
aggregate outstanding face amount of any unpaid drafts presented under any of
the Letters of Credit.

 

“LIBOR Rate” shall mean the per annum rate of interest at which United States
dollar deposits in an amount comparable to the principal balance of the
applicable LIBOR Loan and for a period equal to the relevant Interest Period are
offered in the London Interbank Eurodollar market at 11:00 a.m. (London time)
two Business Days prior to the commencement of each Interest Period, as
displayed in the Bloomberg Financial Markets system, or other authoritative
source selected by the Agent in its sole discretion, divided by a number
determined by subtracting from 1.00 the maximum reserve percentage for
determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency liabilities, such rate to remain fixed for such Interest
Period.  Lender’s determination of LIBOR Rate shall be conclusive, absent
manifest error.

 

5

--------------------------------------------------------------------------------


 

“LIBOR Loan” shall mean either a Revolving LIBOR Loan or a Term LIBOR Loan, as
applicable.

 

“Loan Document” shall mean any instrument, document, note, agreement, or
guaranty delivered to Lenders or either Lender in connection with the Loans.

 

“Loans”  shall mean the Revolving Credit Loans and the Term Loan, collectively.

 

“Measurement Period” shall mean any period of measurement for determining
financial covenants and ratios set forth herein.

 

“Notes” shall mean the Revolving Credit Notes and the Term Notes, collectively.

 

“Person” shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or foreign or United States
government, whether federal, state, county, city, municipal or otherwise,
including, but not limited to, any instrumentality, division, agency, body or
department thereof.

 

“Prime Rate” shall mean the per annum rate of interest announced from time to
time by Agent called its prime rate, which may or may not at any time be the
lowest rate of interest charged by Agent. Changes in the rate of interest
resulting from a change in the Prime Rate shall take effect on the date set
forth in each announcement.

 

“Prime Rate Loan” shall mean either a Term Prime Rate Loan or a Revolving Prime
Rate Loan, as applicable.

 

“Pro Rata Share” shall mean, with respect to any Lender, the ratio (expressed as
a percentage calculated to the ninth digit to the right of the decimal point) of
(i) such Lender’s Total Commitment at such time as set forth on Schedule 1
attached hereto, to (ii) the Total Commitment of all Lenders’ at such time, as
set forth on Schedule 1 attached hereto.

 

“Rate Hedging Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between Borrower
and any Lender which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measure.

 

“Refunding Borrowing” shall have the meaning set forth in Section 4.2 below.

 

“Revolving Credit Loan” shall have the meaning set forth in Section 2.1 below.

 

“Revolving Credit Note” shall have the meaning set forth in Section 2.2 below.

 

6

--------------------------------------------------------------------------------


 

“Revolving LIBOR Loan” shall mean a Revolving Credit Loan bearing interest at a
rate determined by reference to the LIBOR Rate.

 

“Revolving Prime Rate Loan” shall mean a Revolving Loan bearing interest at a
rate determined by reference to the Prime Rate.

 

“Subsidiary” shall mean any corporation, partnership, joint venture, trust, or
other legal entity of which Borrower owns directly or indirectly 50% or more of
the outstanding voting stock or interest, or of which Borrower has effective
control, by contract or otherwise.

 

“Subsidiary Guaranty” and “Subsidiary Guaranties” shall have the meanings set
forth in Section 2.6 below.

 

“Tangible Net Worth” means, at any date, net stockholders’ equity, minus
goodwill, patents, trademarks, service marks, trade names, copyrights, and all
other intangible assets and all items that are treated as intangible assets
under GAAP.

 

“Termination Date” shall mean July 31, 2004.

 

“Term LIBOR Loan” shall mean a Term Loan bearing interest at a rate determined
by reference to the LIBOR Rate.

 

“Term Loan” shall have the meaning set forth in Section 2.4 below.

 

“Term Note” shall have the meaning set forth in Section 2.5 below.

 

“Term Prime Rate Loan” shall mean a Term Loan bearing interest at a rate
determined by reference to the Prime Rate.

 

“Total Commitment Amount” means Twenty-One Million Five Hundred Thousand and
no/100 Dollars ($21,500,000.00).

 

“Unmatured Event of Default” means an event or condition which would become an
Event of Default with notice or the passage of time or both.

 

SECTION 1.2         APPLICABILITY OF SUBSIDIARY AND AFFILIATE REFERENCES.

 

Terms hereof pertaining to any Subsidiary or Affiliate shall apply only during
such times as Borrower has any Subsidiary or Affiliate.

 

SECTION 1.3         ACCOUNTING TERMS.

 

Except as and unless otherwise specifically provided herein, all accounting
terms in this Agreement shall have the meanings given to them by GAAP and shall
be applied and all reports required by this Agreement shall be prepared, in a
manner consistent with GAAP.

 

7

--------------------------------------------------------------------------------


 

SECTION 2. LOANS

 

SECTION 2.1         REVOLVING CREDIT LOANS.

 

Subject to the terms and conditions of this Agreement, each Lender, severally
and not jointly, agrees to make loans to Borrower, from time to time from the
date of this Agreement through the Termination Date, at such times and in such
amounts, not to exceed the amount of each such Lender’s Commitment - Revolving
Credit, at any one time outstanding, as Borrower may request (the “Revolving
Credit Loan(s)”).  During such period, Borrower may borrow, repay and reborrow
hereunder. Notwithstanding the generality of the foregoing, neither Lender shall
make any Revolving Credit Loans under this Agreement or the Revolving Credit
Note if at any time the sum of: (a) the aggregate principal amount outstanding
under the Revolving Credit Notes and due such Lender, plus (b) such Lender’s Pro
Rata Share of the aggregate outstanding Letter of Credit Obligations equals or
exceeds such Lender’s Commitment - Revolving Credit.

 

SECTION 2.2         REVOLVING CREDIT NOTE

 

The Revolving Credit Loans shall be evidenced by a revolving credit note (the
“Revolving Credit Note”), substantially in the form of Exhibit A, with
appropriate insertions, dated the date hereof, payable to the order of each
Lender, in the principal amount of the Commitment - Revolving Credit of each
such Lender, and with the amounts borrowed and repaid and the balance indorsed
on the grid by such Lender. As long as such Lender is the holder of such
Revolving Credit Note it may, at its option, in lieu of endorsing the grid,
record the amounts borrowed and repaid under and the balance due on the
Revolving Credit Note in each such Lender’s respective books and records, which
books and records may treat each Borrowing as a separate Revolving Credit Loan;
such endorsement or recording by such Lender shall be rebuttably presumptive
evidence of the principal balance due on each Revolving Credit Note.  The
principal of each Revolving Credit Note shall be payable in full on the
Termination Date.

 

SECTION 2.3         LETTERS OF CREDIT.

 

Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of Borrower in this Agreement, and in any master
letter of credit agreement or other additional document that the L/C Issuer
requests that Borrower execute, L/C Issuer agrees to issue from time to time
upon the request of and for the account of Borrower one or more Letters of
Credit in accordance with this Section 2.3 during the period, commencing on the
date hereof and ending on the Business Day prior to the Termination Date, with a
maturity date on any Letter of Credit no later than one year after the first to
occur of the issuance thereof or the Termination Date.  If, and to the extent,
the terms and provisions of this Agreement contradict or conflict with the terms
and provisions of any master letter of credit agreement executed by Borrower in
favor of the L/C Issuer, the terms and provisions of such master letter of
credit agreement shall govern and control.

 

(a)           The obligation of the L/C Issuer to issue any Letter of Credit is
subject to the satisfaction in full of the following conditions:

 

(1)           after giving effect to the requested issuance of any Letter of
Credit (i) the total outstanding Letter of Credit Obligations will not exceed
$5,000,000, and (ii) the sum of the

 

8

--------------------------------------------------------------------------------


 

total outstanding Letter of Credit Obligations and the total outstanding
Revolving Credit Loans will not exceed the aggregate Commitment – Revolving
Credit for all Lenders (for all purposes hereof, each Existing Letter of Credit
shall be deemed to be a Letter of Credit issued hereunder);

 

(2)           Borrower shall have delivered to the L/C Issuer at the time and
manner as the L/C Issuer may prescribe the documents and materials requested by
the L/C Issuer and the proposed Letter of Credit must be satisfactory to the L/C
Issuer as to form and content;

 

(3)           as of the date of issuance, no order, judgment, or decree of any
court, arbitrator, or governmental agency shall purport by its terms to enjoin
or restrain the L/C Issuer from issuing the Letter of Credit, and no law, rule,
or regulation applicable to the L/C Issuer and no request or directive from any
governmental agency shall prohibit or request that the L/C Issuer refrain from
the issuance of letters of credit generally or the Letter of Credit; and

 

(4)           Borrower must comply with the L/C Issuer’s normal procedures for
the issuance of letters of credit generally.

 

(b)           Promptly after receipt of any Letter of Credit application from
Borrower, the L/C Issuer will confirm with the Agent (by telephone or in
writing) that the Agent has received a copy of such Letter of Credit application
from Borrower and, if not, the L/C Issuer will provide the Agent with a copy
thereof.  Upon receipt by the L/C Issuer of confirmation from the Agent that the
requested issuance or amendment is permitted in accordance with the terms of
this Agreement, then, subject to the terms and conditions of this Agreement, the
L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of Borrower or enter into the applicable amendment to a Letter of
Credit, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit or amendment thereof, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit or amendment thereof in an amount equal
to the product of such Lender’s Pro Rata Share times the face amount of such
Letter of Credit.

 

(c)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to Borrower and the
Agent a true and complete copy of such Letter of Credit or amendment.

 

(d)           Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify Borrower and the Agent of the amount to be paid by the L/C Issuer as a
result of such drawing and the date which payment is to be made by the L/C
Issuer to the beneficiary of such Letter of Credit in respect of such drawing. 
Not later than 11:00 a.m., on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), Borrower shall reimburse the
L/C Issuer through the Agent in an amount equal to the amount of such drawing. 
If Borrower fails to so reimburse the L/C Issuer by such time, the Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and such Lender’s Pro Rata Share thereof. 
In such event, Borrower shall be deemed to have requested a Revolving Credit
Loan to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, but subject to the amount of the unutilized portion of the Commitment –
Revolving Credit.  Any notice given by the L/C Issuer or the Agent pursuant to

 

9

--------------------------------------------------------------------------------


 

this Section may be given by telephone if immediately confirmed in writing;
provided, that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(e)           Each Lender (including the Lender acting as L/C Issuer) shall upon
any notice pursuant to subsection 2.3(d) above make funds available to the Agent
for the account of the L/C Issuer at the Agent’s office in an amount equal to
its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Agent, whereupon each Lender that
so makes funds available shall be deemed to have made a Revolving Credit Loan to
Borrower in such amount.  The Agent shall remit the funds so received to the L/C
Issuer.  If the Revolving Credit Loans made pursuant to this subsection 2.3(e)
are not sufficient to satisfy the Unreimbursed Amount, each Lender (including
the Lender acting as L/C Issuer) shall make additional funds available to the
Agent for the account of the L/C Issuer at the Agent’s office in an amount equal
to its Pro Rata Share of the outstanding Unreimbursed Amount not later than 1:00
p.m. on the Business Day specified in such notice by the Agent.  All amounts
paid by each Lender pursuant to the immediately preceding sentence shall
constitute additional loans made by each Lender to Borrower hereunder,
immediately due and payable with interest at the Default Rate until paid.

 

(f)            Until each Lender funds its Revolving Credit Loan pursuant to
this Section 2.3 or otherwise reimburses the L/C Issuer for any Unreimbursed
Amount, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the L/C Issuer.

 

(g)           Each Lender’s obligation to make Revolving Credit Loans or
otherwise reimburse the L/C Issuer for Unreimbursed Amounts, as contemplated by
this Section 2.3, shall be absolute and unconditional and shall not be affected
by any circumstance, including (1) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer,
Borrower or any other Person for any reason whatsoever; (2) the occurrence or
continuance of an Unmatured Event of Default or Event of Default, or (3) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  Any such reimbursement shall not relieve or otherwise impair the
obligation of Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

(h)           If any Lender fails to make available to the Agent for the account
of the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.3 by the time specified in this Section
2.3, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  A certificate of the L/C Issuer
submitted to any Lender (through the Agent) with respect to any amounts owing
under this Section 2.3 shall be conclusive absent manifest error.

 

SECTION 2.4         TERM LOAN.

 

Subject to the terms and conditions of this Agreement, each Lender, severally
and not jointly, agrees to lend to Borrower, and Borrower agrees to borrow from
each Lender, on the

 

10

--------------------------------------------------------------------------------


 

date hereof, the amount of each Lender’s Commitment - Term Loan (the “Term
Loan”).  Any amount of Term Loans repaid may not be reborrowed.

 

SECTION 2.5         TERM.

 

The Term Loan shall be evidenced by a term note (the “Term Note”), substantially
in the form of Exhibit B, with appropriate insertions, dated the date hereof,
payable to the order of each Lender, in the principal amount of the Commitment -
Term Loan of each such Lender. The principal balance of the Term Loan is payable
in twenty (20) quarterly principal payments as follows: (a) four (4) quarterly
payments in the amount of $375,000 each, due on the last day of each fiscal
quarter beginning September 27, 2003 and continuing through and including July
3, 2004, (b) eight (8) quarterly payments in the amount of $500,000 each, due on
the last day of each fiscal quarter beginning October 2, 2004 and continuing
through and including July 1, 2006, and (c) eight (8) quarterly payments in the
amount of $750,000 each, due on the last day of each fiscal quarter beginning
September 30, 2006 and continuing through and including June 28, 2008.

 

SECTION 2.6         GUARANTY.

 

The Loans and all of Borrower’s other liabilities, obligations and indebtedness
to each of the Lenders, direct or indirect, absolute or contingent, due or to
become due, now or hereafter existing with respect to principal, and interest
accrued thereon, whether under this Agreement, as amended, or any other
agreement with either or both of the Lenders or note payable to either or both
of the Lenders, shall be guaranteed by all current and future Subsidiaries of
Borrower, by execution and delivery of a Guaranty in the form of Exhibit C
hereto, with appropriate insertions (each such Guaranty, and all amendments,
restatements, and replacements, if any, thereto or therefor, is a “Subsidiary
Guaranty”, and all such Guaranties, and all amendments, restatements, and
replacements, if any, thereto or therefor, are collectively, the “Subsidiary
Guaranties”).

 

SECTION 3. INTEREST AND FEES

 

SECTION 3.1         INTEREST.

 

Borrower may elect that each Borrowing of Loans be made by means of a Prime Rate
Loan or a LIBOR Loan; provided, however, that there shall not be more than six
Borrowings of LIBOR Loans outstanding at any time.

 

(a)           Prime Rate Loans.  Each Prime Rate Loan made by the Lenders shall
bear interest on the unpaid principal amount thereof from the date such Loan is
made until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the Prime Rate from time to time in effect.

 

(b)           LIBOR Loans.  Each LIBOR Loan made by the Lenders shall bear
interest on the unpaid principal amount thereof from the first day of the
applicable Interest Period until paid in full or converted to a Prime Rate Loan
or a new LIBOR Rate Loan at a rate per annum equal to the sum of the Applicable
LIBOR Margin from time to time in effect plus the LIBOR Rate.

 

11

--------------------------------------------------------------------------------


 

(c)           Rate Determinations.  The Agent shall determine each interest rate
applicable to the Loans hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

 

(d)           Letter of Credit Fees.  Borrower agrees to pay to the Agent for
the ratable benefit of the Lenders a Letter of Credit Fee equal to .75% per
annum of the face amount of all stand-by Letters of Credit in accordance with
the customary practice of the L/C Issuer.  Borrower agrees to pay to the Agent
for the ratable benefit of the Lenders a Letter of Credit Fee equal to the L/C
Issuer’s quoted rate at the time of issuance for all documentary Letters of
Credit in accordance with the customary practice of the L/C Issuer.  The Letter
of Credit fee is payable on the last day of each calendar quarter in arrears. 
The Letter of Credit fee shall be calculated based upon a 360 day year.  All
other fees paid by Borrower in connection with the issuance of a Letter of
Credit shall be paid to and for the sole benefit of the L/C Issuer.

 

SECTION 3.2         MINIMUM AND MAXIMUM BORROWING AMOUNTS.

 

Each Borrowing of Prime Rate Loans (other than an L/C Refinancing Borrowing)
shall be in an amount not less than $25,000 or any larger amount that is an
integral multiple of $25,000.  Each Borrowing of LIBOR Loans shall be in an
amount not less than $500,000, or any larger amount that is an integral multiple
of $100,000.

 

SECTION 3.3         BASIS OF COMPUTATION.

 

Interest on all Loans shall be computed for the actual number of days elapsed on
the basis of a year consisting of 360 days, including the date a Loan is made
and excluding the date a Loan or any portion thereof is paid or prepaid.

 

SECTION 3.4         INTEREST PAYMENT DATES.

 

Accrued interest on Prime Rate Loans shall be paid on the last Business Day of
each March, June, September and December of each year, at maturity and upon
payment in full, beginning with the first of such dates to occur after the date
of the first such Loan hereunder. Accrued interest on LIBOR Loans shall be paid
on the last day of the applicable Interest Period and at maturity and, if the
applicable Interest Period is longer than three months, on each day occurring
three months after the date such LIBOR Loan is made. After maturity, whether by
acceleration or otherwise, accrued interest on all Loans shall be paid upon
demand.

 

SECTION 3.5         DEFAULT RATE.

 

Upon the occurrence of an Event of Default and during the continuation thereof,
the Loans and other obligations of Borrower to the Agent and the Lenders
hereunder shall bear interest, after as well as before judgment, until paid in
full, payable on demand, at a rate per annum (the “Default Rate”) equal to:

 

(a)           with respect to any Prime Rate Loan, the sum of two percent (2%)
plus the interest rate from time to time in effect with respect to such Prime
Rate Loan pursuant to Section 3.1(a); and

 

12

--------------------------------------------------------------------------------


 

(b)           with respect to any LIBOR Loan, the sum of two percent (2%) plus
the rate of interest in effect thereon at the time of such default until the end
of the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of two percent (2%) plus the Prime Rate from time to time in
effect; and

 

(c)           with respect to other monetary obligations for which a Default
Rate is not otherwise specified, the sum of two percent (2%) plus the Prime Rate
from time to time in effect.

 

SECTION 3.6         CLOSING FEE.

 

Borrower agrees, on the date of execution hereof, to pay to LaSalle a
fully-earned non-refundable closing fee of $21,000, and to Fifth Third a
fully-earned non-refundable closing fee in the amount of $14,000.

 

SECTION 3.7         COMMITMENT FEE; REDUCTION OF COMMITMENT.

 

Borrower agrees to pay to each Lender the Commitment Fee.  The Commitment Fee
shall be calculated on an accrual basis based upon a 360 day year and shall
commence to accrue on the date of this Agreement and shall be paid on the last
Business Day of each March, June, September and December in each year, beginning
with the first of such dates to occur after the date of this Agreement, at
maturity and upon payment in full.  At any time or from time to time, upon at
least ten (10) days’ prior written notice, which shall be irrevocable, Borrower
may reduce each Lender’s Commitment - Revolving Credit in the amount of at least
$25,000.00 or in full, provided, however, that all such reductions of Commitment
- Revolving Credit shall reduce the Commitment - Revolving Credit of each Lender
on a pro rata basis based on the Commitment - Revolving Credit of each Lender
immediately prior to such reduction. Upon any such reduction of any part of the
unused Commitment - Revolving Credit, the Commitment Fee on the part reduced
shall be paid in full as of the date of such reduction.

 

SECTION 3.8         ADMINISTRATIVE AGENT FEE.

 

Borrower agrees to pay the Agent for the sole benefit of the Agent an
administrative agent fee of $5,000.00 per year. Such administrative agent fee
shall be payable contemporaneously with the execution of this Agreement and on
each anniversary thereafter.

 

SECTION 4. PAYMENTS AND PREPAYMENTS.

 

SECTION 4.1         PAYMENTS.

 

All payments and prepayments of principal, interest, closing fees and Commitment
Fees shall be made in immediately available funds to each respective Lender at
its main banking office in Chicago, Illinois.  If any payment due hereunder is
due on a date that is not a Business Day, then such payment may be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the amount of interest and fees due hereunder unless, in the case
of a LIBOR Loan, such immediately succeeding Business Day is the first Business
Day of the next calendar month, in which case such due date shall be the
immediately preceding Business Day.

 

13

--------------------------------------------------------------------------------


 

SECTION 4.2         MANNER OF BORROWING.

 

Borrower shall give the Agent irrevocable written or telephonic notice (a
“Borrowing Notice”) by 11:00 a.m., Chicago, Illinois time, (a) on the date at
least two (2) Business Days prior to the date of each requested Borrowing of
LIBOR Loans, and (b) on the date of any requested Borrowing of Prime Rate Loans.
Each such notice shall specify the proposed date of Borrowing, which must be a
Business Day, the aggregate amount of the requested Borrowing, the type of Loans
to comprise such Borrowing and, if such Borrowing is to be comprised of LIBOR
Loans, the Interest Period applicable thereto. The Agent will then promptly
notify the Lenders in writing or by telephone (which such notice in the case of
Fifth Third, if it relates to Revolving Credit Loan Borrowings constituting
Prime Rate Loans, may be made before or after LaSalle has funded its Pro Rata
Share of such requested Loans) and, if such notice requests the Lenders to make
LIBOR Loans, the Agent shall give notice to Borrower and to the Lenders of the
interest rate applicable thereto promptly after the Agent has made such
determination. The Lenders, on the date of Borrowing any Revolving Credit Loan,
shall each remit their Pro Rata Share of any requested Revolving Credit Loan to
Borrower’s account maintained with Agent, except to the extent such Borrowing is
either a reborrowing, in whole or in part, of the principal amount of an
outstanding Borrowing of Loans (a “Refunding Borrowing”) or an L/C Refinancing
Borrowing, in which case each Lender shall record the Loan made by it as a part
of such Refunding Borrowing or L/C Refinancing Borrowing, as the case may be, on
its books or records or on a schedule to the appropriate Note, and shall effect
the repayment, in whole or in part, as appropriate, of its maturing Loan or
reimbursement obligation through the proceeds of such new Loan.  At the time
LaSalle has made a Revolving Credit Loan, Fifth Third shall fund its Pro Rata
Share of such Revolving Credit Loan and the obligation to remit to LaSalle on
such day its Pro Rata Share of the Revolving Credit Loan shall be absolute and
irrevocable. Each Borrowing from the Lenders under this Agreement shall be made
in accordance with each Lender’s Pro Rata Share of the Commitment - Revolving
Credit and Commitment - Term Loan.  Each payment and prepayment made by Borrower
shall be made to the Lenders in accordance with each Lender’s Pro Rata Share of
the respective amounts of the Loans outstanding immediately prior to such
payment or prepayment.  Unless Borrower notifies the Agent to the contrary, upon
the expiration of any Interest Period for a LIBOR Loan, such LIBOR Loan shall
automatically convert to a Prime Rate Loan.  Each LIBOR Loan shall mature and
become due and payable by Borrower on the last day of the Interest Period
applicable thereto.

 

SECTION 4.3         CHANGE IN CIRCUMSTANCES, ETC.

 

(a)           Borrower agrees to pay to each Lender such amounts as will
compensate each Lender for any increase in the cost to such Lender of making or
maintaining any Loans hereunder or of maintaining its Commitment - Revolving
Credit to make Revolving Credit Loans hereunder, caused by any change in any
reserve, tax, capital guidelines, special deposit, or similar requirement with
respect to assets of, deposits with or for the account of, or credit extended
by, or commitments extended by, such Lender which are imposed on such Lender and
which are caused by any change in law, treaty, rule, regulation (including,
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System), any interpretation thereof by any governmental, fiscal,
monetary or other authority charged with the administration thereof or having
jurisdiction over such Loan or such Lender, or any requirement imposed by any
such authority, whether or not having the force of law.  Such additional amounts
shall be

 

14

--------------------------------------------------------------------------------


 

payable on demand.  Such Lender’s calculation of such additional amounts shall
be final and binding absent manifest error.

 

(b)           Notwithstanding any other provisions of this Agreement or any
Note, if at any time after the date hereof any change in applicable law or in
the interpretation thereof makes it unlawful for any Lender to make or continue
to maintain LIBOR Loans or to give effect to its obligations as contemplated
hereby, such Lender shall promptly give notice thereof to Borrower, with a copy
to the Agent and the other Lender, and such Lender’s obligations to make or
maintain LIBOR Loans under this Agreement shall terminate until it is no longer
unlawful for such Lender to make or maintain LIBOR Loans. Borrower shall prepay
on demand the outstanding principal amount of any such affected LIBOR Loans,
together with all interest accrued thereon and all other amounts then due and
payable to such Lender under this Agreement; provided, however, subject to all
of the terms and conditions of this Agreement, Borrower may then elect to borrow
the principal amount of the affected LIBOR Loan from such Lender by means of a
Prime Rate Loan from such Lender that shall not be made ratably by the Lenders
but only from such affected Lender.

 

(c)           If on or prior to the first day of any Interest Period for any
Borrowing of LIBOR Loans: (i)  the Agent advises Borrower that deposits in
United States Dollars (in the applicable amounts) are not being offered to it in
the interbank eurodollar market, for such Interest Period, or (ii)  either
Lender advises Borrower that LIBOR as determined by the Agent will not
adequately and fairly reflect the cost to such Lender of funding its LIBOR Loans
for such Interest Period, then, until the Agent notifies Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
the Lenders to make LIBOR Loans shall be suspended.

 

SECTION 4.4         FUNDING INDEMNITY.

 

In the event any Lender shall incur any loss, cost or expense (including,
without limitation, any loss of profit, and any loss, cost or expense incurred
by reason of the liquidation or re-employment of deposits or other funds
acquired by such Lender to fund or maintain any LIBOR Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of

 

(a)           any payment (including prepayment) of a LIBOR Loan on a date other
than the last day of its Interest Period for any reason, whether before or after
default, and whether or not such payment is required by any provisions of this
Agreement, or

 

(b)           any failure (because of a failure to meet the conditions of
Borrowing or otherwise) by Borrower to borrow a LIBOR Loan on the date specified
in a Borrowing Notice,

 

then, upon the demand of such Lender, Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to Borrower, with a
copy to the Agent and the other Lender, a certificate executed by an officer of
such Lender setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate shall be deemed
rebuttably presumptive evidence of the correctness thereof absent manifest
error.

 

15

--------------------------------------------------------------------------------


 

SECTION 4.5         DISCRETION OF LENDERS AS TO MANNER OF FUNDING.

 

Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if each Lender had
actually funded and maintained each LIBOR Loan through the purchase of deposits
in the relevant market having a maturity corresponding to such Loan’s Interest
Period and bearing an interest rate equal to the LIBOR Rate, for such Interest
Period.

 

SECTION 4.6         PREPAYMENTS.

 

Except as otherwise provided with respect to Rate Hedging Transaction prepayment
fees and as otherwise provided with respect to LIBOR Loans in Section 4.4 above,
Borrower shall have the privilege of prepaying the Loans without premium or
penalty and in whole or in part (but, if in part, then: (i) in an amount not
less than $250,000 and in integral multiples of $25,000 in the case of Prime
Rate Loans, and in an amount not less than $500,000 and in integral multiples of
$100,000 in the case of LIBOR Loans), and (ii) in an amount such that the
minimum amount required for a Borrowing pursuant to Section 3.2 hereof remains
outstanding) on any Business Day upon prior notice to the Lenders which must be
received by the Lenders by no later than 11:00 a.m. (Chicago time) on the date
of such prepayment in the case of Prime Rate Loans and by no later than 11:00
a.m. (Chicago time) on the second Business Day prior to the date of such
prepayment in the case of LIBOR Loans, such prepayment to be made by the payment
of the principal amount to be prepaid and, in the case of LIBOR Loans, any
compensation required by Section 4.4 hereof.  Partial prepayments of any
outstanding type of Loan shall be applied to the various Borrowings thereof in
the inverse order of their maturity.  Partial prepayments of the Term Loans
shall be applied to installments thereof in the inverse order of their
maturity.  Unless otherwise designated by Borrower, prepayments of any
outstanding type of Loan shall be deemed paid with respect to such Loans which
are Prime Rate Loans.

 

SECTION 4.7         MANDATORY REPAYMENT.

 

If at any given time from and after the date of this Agreement, the amount of
Revolving Credit Loans plus all outstanding Letter of Credit Obligations exceeds
the then aggregate amount of the Commitment-Revolving Credit of all Lenders,
then Borrower shall immediately repay to the Lenders that amount necessary to
reduce the unpaid and outstanding principal amount of the Revolving Credit Loans
such that the amount of Revolving Credit Loans plus all outstanding Letter of
Credit Obligations is equal to or less than the then aggregate amount of the
Commitment-Revolving Credit of all Lenders. All repayments of principal under
this Section 4.7 shall include interest accrued to the date of repayment on the
principal amount repaid and the applicable prepayment penalty provided herein or
in any Rate Hedging Transaction agreement, if any.

 

16

--------------------------------------------------------------------------------


 

SECTION 5. REPRESENTATIONS AND WARRANTIES.

 

To induce each Lender to make each of the Loans, Borrower represents and
warrants, and at the time Borrower requests or accepts any Loan, Borrower shall
be deemed to represent and warrant, to each Lender that:

 

SECTION 5.1         ORGANIZATION.

 

Borrower is a corporation existing and in good standing under the laws of the
state of Delaware; each current Subsidiary of Borrower is listed on Exhibit D
and each Subsidiary is a corporation duly existing and in good standing under
the laws of the state of its formation as indicated on Exhibit D; Borrower and
each Subsidiary are duly qualified, in good standing and authorized to do
business in each jurisdiction where, because of the nature of their activities
or properties, such qualification is required and failure to qualify could have
a material adverse effect on Borrower and its Subsidiaries taken as a whole; and
Borrower and each Subsidiary have the power and authority to own their
properties and to carry on their businesses as now being conducted.

 

SECTION 5.2         AUTHORIZATION: NO CONFLICT.

 

The Borrowings hereunder, the execution and delivery of the Notes and the
performance by Borrower of its obligations under this Agreement and the Notes
are within Borrower’s corporate powers, have been authorized by all necessary
corporate action, have received all necessary governmental approval (if any
shall be required) and do not and will not contravene or conflict with any
provision of law or of the charter or by-laws of Borrower or any Subsidiary or
of any agreement binding upon Borrower or any Subsidiary.

 

SECTION 5.3         FINANCIAL STATEMENTS.

 

Borrower’s audited consolidated financial statements as of December 28, 2002,
and its unaudited consolidated financial statements as of June 28, 2003, copies
of which have been furnished to the Agent, have been prepared in conformity with
GAAP, and accurately present the financial condition of Borrower and each
Subsidiary as of such dates and the results of their operations for the
respective periods then ended. Since the date of those financial statements, no
material, adverse change in the business, properties, assets, operations,
conditions or prospects of Borrower or any Subsidiary has occurred of which the
Agent has not been advised in writing before this Agreement was signed. There is
no known contingent liability of Borrower or any Subsidiary which is known to be
in an amount in excess of $100,000.00 which is not reflected in such financial
statements or in Exhibit E hereto or of which the Agent has not been advised in
writing before this Agreement was signed.

 

SECTION 5.4         TAXES.

 

Borrower and each Subsidiary have filed or caused to be filed all federal, state
and local tax returns which, to the knowledge of Borrower and each Subsidiary,
are required to be filed, and have paid or have caused to be paid all taxes as
shown on such returns or on any assessment received by them, to the extent that
such taxes have become due (except for current taxes not delinquent and taxes
being contested in good faith and by appropriate proceedings for which

 

17

--------------------------------------------------------------------------------


 

adequate reserves have been provided on the books of Borrower or the appropriate
Subsidiary, and as to which no foreclosure, distraint, sale or similar
proceedings have been commenced). Borrower and each Subsidiary have set up
reserves which are adequate for the payment of additional taxes for years which
have not been audited by the respective tax authorities.

 

SECTION 5.5         LIENS.

 

None of the assets of Borrower or any Subsidiary are subject to any mortgage,
pledge, title retention lien, or other lien, encumbrance or security interest,
except for: (a) current taxes not delinquent or taxes being contested in good
faith and by appropriate proceedings; (b) liens arising in the ordinary course
of business for sums not due or sums being contested in good faith and by
appropriate proceedings, but not involving any deposits or advances or borrowed
money or the deferred purchase price of property or services; (c) to the extent
specifically shown in the financial statements referred to above; and (d) liens
existing on the date hereof as listed in Exhibit F hereto.

 

SECTION 5.6         ADVERSE CONTRACTS.

 

Neither Borrower nor any Subsidiary is a party to any agreement or instrument or
subject to any charter or other corporate restriction, nor is it subject to any
judgment, decree or order of any court or governmental body, which may have a
material and adverse effect on the business, assets, liabilities, financial
condition, operations or business prospects of Borrower and its Subsidiaries
taken as a whole or on the ability of Borrower to perform its obligations under
this Agreement or the Notes.  Neither Borrower nor any Subsidiary has, nor with
reasonable diligence should have had, knowledge of or notice that it is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any such agreement, instrument,
restriction, judgment, decree or order.

 

SECTION 5.7         REGULATION U.

 

Borrower is not engaged in, nor is one of Borrower’s important activities, the
business of extending credit for the purpose of purchasing or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereinafter in effect.

 

SECTION 5.8         LITIGATION AND CONTINGENT LIABILITIES.

 

No litigation (including derivative actions), arbitration proceedings or
governmental proceedings are pending or threatened against Borrower or any
Subsidiary which would (singly or in the aggregate), if adversely determined,
have a material and adverse effect on the financial condition, continued
operations or prospects of Borrower or any Subsidiary, except as set forth
(including estimates of the dollar amounts involved) in Exhibit E hereto.

 

SECTION 5.9         SUBSIDIARIES.

 

Attached hereto as Exhibit D is a correct and complete list of all Subsidiaries
and Affiliates of Borrower.

 

18

--------------------------------------------------------------------------------


 

SECTION 5.10       PURPOSES.

 

Borrower shall use the proceeds of the Loans to refinance Borrower’s existing
indebtedness, for working capital purposes, and for general corporate purposes,
including capital expenditures.

 

SECTION 6. COVENANTS.

 

Until all obligations of Borrower hereunder and under the Notes are paid and
fulfilled in full, and as a condition precedent to Borrower requesting the Term
Loans and any Revolving Credit Loan, Borrower agrees that it shall, and shall
cause each Subsidiary to, comply with the following covenants, unless the
Lenders consent otherwise in writing:

 

SECTION 6.1         CORPORATE EXISTENCE. MERGERS. ETC.

 

Borrower and each Subsidiary shall preserve and maintain its corporate
existence, rights, franchises, licenses and privileges, and will not liquidate,
dissolve, or merge, or consolidate with or into any other corporation, or sell,
lease, transfer or otherwise dispose of all or a substantial part of its assets,
except that:

 

(a)           any Subsidiary may merge or consolidate with or into any one or
more wholly-owned Subsidiaries;

 

(b)           any Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to Borrower or one or more wholly-owned Subsidiaries; and

 

(c)           Borrower may liquidate, dissolve, sell, lease, transfer, or
otherwise dispose of the net assets of any Subsidiary whose net assets
constitute ten percent (10%) or less of Borrower’s consolidated net assets.. For
purposes of this Section 6.1(c), Borrower’s consolidated net assets shall be
determined immediately prior to any such liquidation, dissolution, sale, lease,
transfer, or other disposition, and the ten percent limitation applies on a
cumulative basis to all such dispositions during the period beginning on the
date hereof and ending on the Termination Date.

 

SECTION 6.2         REPORTS. CERTIFICATES AND OTHER INFORMATION.

 

Borrower shall furnish to Agent, with sufficient copies for each Lender:

 

(a)           Interim Reports.  Within 45 days after the end of each quarter of
each fiscal year of Borrower, a copy of an unaudited financial statement of
Borrower and any Subsidiary prepared on a consolidated basis consistent with the
audited consolidated financial statements of Borrower and any Subsidiary
referred to above, signed by an authorized officer of Borrower and consisting of
at least (i) a balance sheet as of the close of such quarter and (ii) a
statement of earnings and cash flows for such quarter and for the period from
the beginning of such fiscal year to the close of such quarter.

 

(b)           Audit Report.  Within 120 days after the end of each fiscal year
of Borrower, a copy of an annual audit report of Borrower and any Subsidiary
prepared on a consolidated basis and in conformity with GAAP, duly certified by
independent certified public accountants of

 

19

--------------------------------------------------------------------------------


 

recognized standing satisfactory to the Lenders, accompanied by an opinion
without significant qualification.

 

(c)           Certificates.  Contemporaneously with the furnishing of a copy of
each quarterly and fiscal year-end report provided for in this Section, a
certificate dated the date of such report and signed by either the President,
the Chief Accounting officer or the Treasurer of Borrower, to the effect that no
Event of Default or Unmatured Event of Default has occurred and is continuing,
or, if there is any such event, describing it and the steps, if any, being taken
to cure it, and containing (except in the case of the certificate dated the date
of the annual report) a computation of, and showing compliance with, any
financial covenant, ratio or restriction contained in this Agreement.

 

(d)           Reports to SEC and to Shareholders.  Copies of (i) each 10K, 10Q
and 8K filing and report made by Borrower or any Subsidiary with or to any
securities exchange or the Securities and Exchange Commission, except for 8K’s
relating to a quarterly report press release or reports in respect of any single
shareholder, (ii) each communication from Borrower or any Subsidiary to
Borrower’s shareholders generally, promptly upon the filing or making thereof,
and (iii) any other filings, reports or other documents to or from any
securities exchange or the Securities and Exchange Commission upon the Agent’s
request.

 

(e)           Notice of Default, Litigation and ERISA Matters.   Immediately
upon learning of the occurrence of any of the following, written notice
describing the same and the steps being taken by Borrower or any Subsidiary
affected in respect thereof: (i) the occurrence of an Event of Default or an
Unmatured Event of Default; or (ii) the institution of, or any adverse
determination in, any litigation, arbitration or governmental proceeding which
is material to Borrower or any Subsidiary on a consolidated basis; or (iii) the
occurrence of a reportable event under, or the institution of steps by Borrower
or any Subsidiary to withdraw from, or the institution of any steps to
terminate, any employee benefit plans as to which Borrower or any of its
Subsidiaries may have any liability.

 

(f)            Subsidiaries.  Promptly from time to time a written report of any
changes in the list of its Subsidiaries.

 

(g)           Projections.  As soon as available, but in no event later than
December 31st of each year, Borrower’s internally prepared financial projections
and business plans for the forthcoming year, including, without limitation,
(1) a balance sheet, (2) a statement of income and retained earnings, and (3) a
statement of cash flows, all for the forthcoming year prepared on a month by
month basis.

 

(h)           Other Information.  From time to time such other information,
financial or otherwise, concerning Borrower or any Subsidiary as the Agent or
either Lender may reasonably request.

 

SECTION 6.3         INSPECTION.

 

Borrower and each Subsidiary shall permit the Agent or any Lender and their
agents at any time during normal business hours to inspect Borrower’s and each
Subsidiary’s properties and to inspect and make copies of their books and
records.

 

20

--------------------------------------------------------------------------------


 

SECTION 6.4         FINANCIAL REQUIREMENTS.

 

Unless at any time both Lenders shall otherwise expressly consent in writing,
until all of the obligations of Borrower under this Agreement and the Notes are
fully paid and performed, Borrower shall:

 

(a)           Fixed Charge Coverage Ratio.  Not permit the Fixed Charge Coverage
Ratio, (i) determined as of June 28, 2003, or as of the end of any fiscal
quarter thereafter through and including January 1, 2005, in all instances for
the period of the four fiscal quarters then ending, to be less than 1.1 to 1.0,
or (ii) as of April 2, 2005, or as of the end of any fiscal quarter thereafter,
in all instances for the period of the four fiscal quarters then ending, to be
less than 1.2 to 1.0;

 

(b)           Current Ratio.  Not permit the ratio of Borrower’s consolidated
current assets to current liabilities (with current liabilities not including
the final installment on the Term Loans due on July 31, 2008) determined as of
the end of each fiscal quarter of Borrower’s fiscal year, to be less than
1.50:1.0;

 

(c)           Tangible Net Worth.  Not permit Borrower’s consolidated Tangible
Net Worth, determined as of the end of each fiscal quarter of Borrower’s fiscal
year, to be less than $30,000,000, plus fifty percent (50%) of Borrower’s
cumulative consolidated net income (disregarding cumulative consolidated net
loss) for all periods subsequent to June 28, 2003.

 

(d)           Leverage Ratio.  Not permit Borrower’s ratio of (i) consolidated
Funded Debt as of the end of each fiscal quarter of Borrower’s fiscal year, to
(ii) EBITDA for the Measurement Period ending as of the last day of such quarter
calculated on a rolling four (4) quarters basis, to exceed 2.5 to 1.0 as of the
end of each fiscal quarter.

 

SECTION 6.5         INDEBTEDNESS. LIENS AND TAXES.

 

Neither Borrower nor any Subsidiary shall:

 

(a)           Indebtedness.  Incur, permit to remain outstanding, assume or in
any way become committed for Indebtedness in respect of borrowed money, except
(i) Indebtedness incurred hereunder or to either Lender; (ii) Indebtedness
existing on the date of this Agreement shown on the financial statements
furnished to both Lenders before this Agreement was signed; (iii) other
Indebtedness existing on the date hereof as listed in Exhibit G hereto; (iv)
other Indebtedness to which the Lenders give Borrower prior written consent; and
(v) Indebtedness in the aggregate amount not greater than five percent (5%) of
the Tangible Net Worth of Borrower at any time or from time to time.

 

(b)           Liens.  Create, suffer or permit to exist any lien or encumbrance
of any kind or nature upon any of their assets now or hereafter owned or
acquired, or acquire or agree to acquire any property or assets of any character
under any conditional sale agreement or other title retention agreement;
notwithstanding the foregoing, Borrower shall be permitted to be subject to: (i)
liens existing on the date of this Agreement which are listed on Exhibit F
hereto or of which the Lenders have been advised in writing before this
Agreement was signed; (ii) liens of

 

21

--------------------------------------------------------------------------------


 

landlords, contractors, laborers or supplement, tax liens, or liens securing
performance or appeal bonds or other similar liens or charges arising out of
Borrower’s business, provided that tax liens are removed before related taxes
become delinquent and other liens are promptly removed, in either case unless
contested in good faith and by appropriate proceedings, and as to which adequate
reserves shall have been established; and (iii) liens securing Borrowings or
advances from Borrower to wholly-owned Subsidiaries.

 

(c)           Taxes.  Fail to pay and discharge any taxes, assessments or
governmental charges or levies imposed upon them, upon their income or profits
or upon any properties belonging to them, prior to the date on which penalties
attach thereto, or all lawful claims for labor, materials and supplies when due,
except that no such tax, assessment, charge, levy or claim need be paid which is
being contested in good faith, by appropriate proceedings and as to which
adequate reserves shall have been established, and as to which no foreclosure,
distraint, sale or similar proceedings have commenced.

 

(d)           Guaranties.  Except as set forth in Exhibit H hereto, assume,
guarantee, indorse or otherwise become or be responsible in any manner (whether
by agreement to purchase any obligations, stock, assets, goods or services, or
to supply or advance any funds, assets, goods or services, or otherwise) with
respect to the obligation of any other person or entity, except by the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business and except as permitted by this Agreement.

 

SECTION 6.6         INVESTMENTS AND LOANS.

 

Neither Borrower nor any Subsidiary shall make any loan, advance, extension of
credit or capital contribution to, or purchase or otherwise acquire for a
consideration, evidences of indebtedness, capital stock or other securities of,
or all or substantially all of the assets of, any person in an aggregate amount
greater than $1,500,000, except as set forth on Exhibit I hereto and further
excepting that Borrower and any Subsidiary may:

 

(a)           purchase or otherwise acquire and own short-term money market
items;

 

(b)           extend credit upon customary terms to their customers in the
ordinary course of their business; and

 

(c)           extend credit to officers and employees in accordance with
policies in effect on the date of this Agreement of which the Lenders have been
advised in writing.

 

SECTION 6.7         CAPITAL STRUCTURE AND DIVIDENDS.

 

Neither Borrower nor any Subsidiary shall purchase or redeem, or obligate itself
to purchase or redeem, any shares of Borrower’s capital stock, of any class,
issued and outstanding from time to time, provided, however, that Borrower may
purchase an amount of shares of Borrower’s capital stock in a total amount not
to exceed $2,000,000 in the aggregate (as determined for the period beginning on
the date hereof and ending on the Termination Date); or declare or pay any
dividend (other than dividends payable in its own common stock or to Borrower)
or make any other distribution in respect of such shares other than to Borrower.
Borrower shall continue to own, directly or indirectly, the same (or greater)
percentage of the

 

22

--------------------------------------------------------------------------------


 

stock of each Subsidiary that it held on the date of this Agreement, and no
Subsidiary shall issue any additional securities other than to Borrower.

 

SECTION 6.8         MAINTENANCE OF PROPERTIES.

 

Borrower and each Subsidiary shall maintain, or cause to be maintained, in good
repair, working order and condition, all their properties (whether owned or held
under lease), and from time to time make or cause to be made all needed and
appropriate repairs, renewals, replacements, additions, betterments and
improvements thereto, so that the business carried on in connection therewith
may be properly and advantageously conducted at all times.

 

SECTION 6.9         INSURANCE.

 

Borrower and each Subsidiary shall maintain insurance in responsible companies
in such amounts and against such risks as are usually carried by owners of
similar businesses and properties in the same general area in which Borrower or
its Subsidiaries operate. The Lenders agree that Borrower may self-insure
certain risks, provided that the levels of such self-insurance are reasonably
and prudently determined by Borrower.

 

SECTION 6.10       USE OF PROCEEDS.

 

(a)           General.  Borrower and any Subsidiary shall not use or permit any
proceeds of the Loans to be used, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying
any margin stock” within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System, as amended from time to time. Contemporaneously
herewith, Borrower and each Subsidiary will furnish to Lender a statement in
conformity with the requirements of Federal Reserve Form U-l to the foregoing
effect. No part of the proceeds of the Loans will be used for any purpose which
violates or is inconsistent with the provisions of Regulation U of the Board of
Governors.

 

(b)           Tender Offers and Going Private.  Neither Borrower nor any
Subsidiary shall use (or permit to be used) any proceeds of the Loans to acquire
any security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended, or any regulations or rulings
thereunder.

 

SECTION 6.11       PURPOSE.

 

Borrower shall use the proceeds of the Loans as set forth in Section 5.10 above.

 

SECTION 6.12       ACCOUNTING PERIODS.

 

Borrower shall not alter the method by which it establishes the dates on which
its fiscal year and fiscal quarters end without prior written consent of
Lenders.

 

SECTION 6.13       NEGATIVE PLEDGE.

 

Borrower warrants and represents to and covenants with Lenders that neither
Borrower nor any Subsidiary has heretofore or shall hereafter, without Lenders’
prior written consent thereto:  (a) grant a security interest in or assign any
of its assets to any person or entity or

 

23

--------------------------------------------------------------------------------


 

permit, grant, or suffer a lien, claim or encumbrance upon any of its assets,
unless in favor of Lenders; (b) agree to a provision the same as or similar to
the provision contained in this Section 6.13 in favor of any Person other than
Lenders; (c) sell or transfer any of its assets not in the ordinary course of
business; or (d) enter into any transaction not in the ordinary course of
business which materially and adversely affects Borrower’s or any Subsidiary’s
assets or Borrower’s or any Subsidiary’s ability to repay any Indebtedness. 
Borrower shall execute and deliver to Lenders all other agreements and documents
as Lenders may request to fully consummate all of the transactions contemplated
hereunder.

 

SECTION 6.14       BANK ACCOUNTS.

 

Borrower and each Subsidiary shall keep and maintain all of its checking,
depository and other bank accounts with LaSalle, provided, however, that each
Subsidiary may maintain a depository account with a local bank in cases where it
is not practicable for such Subsidiary to have LaSalle as its primary depository
bank.  In such instances the funds from the Subsidiaries accounts will be swept
into an account at LaSalle upon terms acceptable to LaSalle.  Borrower and each
Subsidiary shall also be permitted to maintain bank accounts at Fifth Third with
the prior consent of the Agent.  Each statement of account by a Lender delivered
to Borrower shall be presumed correct and accurate and shall constitute an
account stated between Borrower and such Lender unless, within thirty (30) days
after Borrower’s receipt of said statement, Borrower delivers to the Lender
notice specifying the error or errors, if any, contained in any such statement.

 

SECTION 7. CONDITIONS OF LENDING

 

The obligation of each Lender to make the Term Loan and each of the Revolving
Credit Loans is subject to the following conditions precedent:

 

SECTION 7.1         DOCUMENTATION: FIRST LOAN.

 

In addition to the conditions precedent set forth in Section 7.2 hereof, the
obligation of both Lenders to make the Term Loan and the first Revolving Credit
Loan is subject to the conditions precedent that both Lenders shall have
received all of the following, each duly executed and dated the date of this
Agreement, in form and substance satisfactory to the Lenders and their counsel,
at the expense of Borrower, and in such number of signed counterparts as each
Lender may request (except for the Notes, of which only the original of each
shall be signed):

 

(a)           Revolving Credit Note.  Revolving Credit Notes in the form of
Exhibit A, with appropriate insertions, each payable to each Lender for the face
amount of such Lender’s Commitment - Revolving Credit;

 

(b)           Term Note.  Term Notes in the form of Exhibit B, with appropriate
insertions, each payable to each Lender for the face amount of such Lender’s
Commitment - Term Loan;

 

(c)           Resolutions.  A copy of a resolution of the Board of Directors of
Borrower authorizing or ratifying the execution, delivery and performance,
respectively, of this Agreement, the Notes and the other documents provided for
in this Agreement, certified by the Secretary of Borrower; and copies of the
resolutions of the Board of Directors of each Subsidiary

 

24

--------------------------------------------------------------------------------


 

authorizing or ratifying the execution, delivery and performance of its
guaranty, certified by its Secretary;

 

(d)           Articles of Incorporation and By-laws; Good Standing
Certificates.  A copy of the articles of incorporation and by-laws of Borrower
and each Subsidiary, certified by the Secretary of Borrower and each Subsidiary,
respectively; and current good standing certificates issued by the Secretary of
State of each state in which Borrower or such Subsidiary is incorporated and
qualified to do business;

 

(e)           Certificates of Incumbency.  A certificate of the Secretary of
Borrower and each Subsidiary certifying the names of the officer or officers of
Borrower or such Subsidiary authorized to sign this Agreement, the Notes, its
guaranty and the other documents provided for in this Agreement to be signed by
Borrower and such Subsidiary, together with a sample of the true signature of
each such officer (the Lender may conclusively rely on such certificate until
formally advised by a like certificate of any changes therein);

 

(f)            Guaranties.  A Subsidiary Guaranty duly executed by each
Subsidiary, in the form of Exhibit C with appropriate insertions;

 

(g)           Certificate of No Default.  A certificate signed by the Chairman
of the Board of Directors, the Chief Financial Officer, the Treasurer or the
Secretary of Borrower to the effect that: (i) no Event of Default or Unmatured
Event of Default has occurred and is continuing or will result from the making
of the Term Loan and the first Revolving Credit Loan; and (ii) the
representations and warranties of Borrower contained herein are true and correct
as of the date of the Term Loan and the first Revolving Credit Loan as though
made on that date;

 

(h)           Opinion of Counsel to Borrower and Subsidiaries.  An opinion of
counsel to Borrower and its Subsidiaries to such effect as the Lenders may
require; and

 

(i)            Miscellaneous.  Such other documents and certificates as the
Agent or the Lenders may request.

 

SECTION 7.2         REPRESENTATIONS AND WARRANTIES; NO DEFAULT.

 

(a)           Representations and Warranties.  At the date of the Term Loan and
each Revolving Credit Loan, Borrower’s representations and warranties set forth
herein shall be true and correct as of such date with the same effect as though
those representations and warranties had been made on and as of such date.

 

(b)           No Default.  At the time of the Term Loan and each Revolving
Credit Loan, and immediately after giving effect to the Term Loan and each
Revolving Credit Loan, Borrower shall be in compliance with all the terms and
provisions set forth herein on its part to be observed or performed, and no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing at the time of any Loan, or would result from the making of any Loan.

 

25

--------------------------------------------------------------------------------


 

SECTION 7.3         SUCCEEDING LOANS.

 

The application by Borrower for any Revolving Credit Loan other than the first
shall be deemed a representation and warranty by Borrower that the statements in
Section 7.2 are true and correct on and as of the date of each such Loan.

 

SECTION 8. SECTION 8 DEFAULT

 

SECTION 8.1         EVENTS OF DEFAULT.

 

Each of the following occurrences is hereby defined as an “Event of Default”:

 

(a)           Nonpayment or Non-Compliance with Financial Requirements. Borrower
shall fail to make any payment of principal, interest, or other amounts payable
hereunder or under any Note when and as due, or shall fail to be in compliance
with any of the financial requirements set forth at Section 6.4 hereof; or

 

(b)           Default under Related Documents. Any default, event of default, or
similar event shall occur or continue beyond any applicable grace or notice
period under any Loan Document, or any Loan Document shall not be, or shall
cease to be, enforceable in accordance with its terms; or

 

(c)           Cross-Default.  There shall occur any default or event of default,
or any event which might become such with notice or the passage of time or both,
or any similar event, or any event which requires the prepayment of borrowed
money or the acceleration of the maturity thereof, under the terms of any
evidence of Indebtedness or other agreement issued or assumed or entered into by
Borrower or any Subsidiary or under the terms of any indenture, agreement or
instrument under which any such evidence of Indebtedness or other agreement is
issued, assumed, secured or guaranteed, and such event shall continue beyond any
applicable period of grace; or

 

(d)           Dissolutions, etc.  Borrower shall fail to comply with any
provision concerning its existence or that of any Subsidiary or Borrower shall
violate any prohibition against dissolution, liquidation, merger, consolidation
or sale of assets set forth in any Loan Document; or

 

(e)           Warranties.  Any representation, warranty, schedule, certificate,
financial statement, report, notice or other writing furnished by or on behalf
of Borrower or any Subsidiary to the Agent or to either Lender is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified; or

 

(f)            Change in Control.  A transfer of or an accumulation of a
majority of the outstanding capital stock of Borrower shall be acquired,
directly or indirectly, by a person or entity, or group of persons or entities
acting in concert, who own on the date hereof less than 5% of such voting stock;
or

 

(g)           ERISA.  Any reportable event shall occur under the Employee
Retirement Income Security Act of 1974, as amended, in respect of any employee
benefit plan maintained for employees of Borrower or any Subsidiary; or

 

26

--------------------------------------------------------------------------------


 

(h)           Litigation.  Any suit, action or other proceeding (judicial or
administrative) commenced against Borrower or any Subsidiary, or with respect to
any assets of Borrower or any Subsidiary, shall threaten to have a material and
adverse effect on the future operations of Borrower or any Subsidiary; or a
final judgment or settlement shall be entered in, or agreed to in respect of,
any such suit, action or proceeding and said final judgment or settlement is for
or in an amount which would have a material adverse effect on Borrower and its
Subsidiaries taken as a whole; or

 

(i)            Noncompliance with this Agreement.  Borrower shall fail to comply
with any material provision hereof, which failure does not otherwise constitute
an Event of Default, and such failure shall continue for thirty (30) days after
notice thereof to Borrower by the Agent or either Lender or any other holder of
a Note; or

 

(j)            Guaranty.  Any guaranty of the Loans (specifically including any
Subsidiary Guaranty) shall be repudiated or become unenforceable or incapable of
performance; or

 

(k)           Voluntary Bankruptcy.  Borrower or any Subsidiary shall file a
petition or answer or consent seeking relief under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other applicable federal,
state or foreign bankruptcy law or other similar law, or Borrower or any
Subsidiary shall consent to the institution of proceedings thereunder or the
filing of any such petition or to the appointment or taking possession of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of Borrower or any Subsidiary; or

 

(1)           Involuntary Bankruptcy.  There shall be entered a decree or order
by a court constituting an order for relief in respect of Borrower or any
Subsidiary under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal, state or foreign bankruptcy
law or other similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or similar official of Borrower or any
Subsidiary or of any substantial part of their respective properties, or
ordering the winding-up of or liquidation of the affairs of Borrower or any
Subsidiary and any such decree or order shall continue unstayed and in effect
for a period of forty-five (45) consecutive calendar days; or

 

(m)          Insolvency.  Borrower or any Subsidiary shall become insolvent or
shall fail or be unable to pay its debts as they mature, shall admit in writing
its inability to pay its debts as they mature, shall make a general assignment
for the benefit of its creditors, shall enter into any composition or similar
agreement, or shall suspend the transaction of all or a substantial portion of
its usual business.

 

SECTION 8.2         REMEDIES.

 

Upon the occurrence of any Event of Default set forth in subsections (a)-(j) of
Section 8.1 and during the continuance thereof, Agent shall, at the request of,
or may, with the consent of the Lenders declare the Notes and any other amounts
owed to the Lenders, including without limitation any accrued but unpaid
Commitment Fee, to be immediately due and payable, whereupon the Notes and any
other amounts owed to the Lenders shall forthwith become due and payable. Upon
the occurrence of any Event of Default set forth in subsections (k)-(m) of

 

27

--------------------------------------------------------------------------------


 

Section 8.1, all of the Notes and any other amounts owed to both Lenders,
including without limitation any accrued but unpaid Commitment Fee, shall be
immediately and automatically due and payable without action of any kind on the
part of either Lender or any other holder of a Note.  Upon the occurrence of any
Unmatured Event of Default or Event of Default, any obligation of either Lender
to make Loans shall immediately and automatically terminate without action of
any kind on the part of the Agent or either Lender until such Event of Default
is waived by the Lenders, if ever, or such Unmatured Event of Default is cured
within the applicable cure period, if any.  Borrower expressly waives
presentment, demand, notice and protest of any kind in connection herewith.  The
Agent shall promptly give Borrower written notice of any such declaration, but
failure to do so shall not impair the effect of such declaration.  No delay or
omission on the part of the Agent, the Lenders or any holder of a Note in
exercising any power or right hereunder or under such Note shall impair such
right or power or be construed to be a waiver of any Event of Default or any
acquiescence therein, nor shall any single or partial exercise of any power or
right hereunder preclude other or further exercise thereof, or the exercise of
any other power or right.

 

SECTION 9. THE AGENT

 

SECTION 9.1         APPOINTMENT AND AUTHORIZATION.

 

Each Lender hereby irrevocably appoints, designates and authorizes the Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the Agent
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Documents or otherwise exist
against the Agent.

 

SECTION 9.2         DELEGATION OF DUTIES.

 

The Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any agent
or attorney-in-fact that it selects with reasonable care.

 

SECTION 9.3         LIABILITY OF AGENT.

 

None of the Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct) or (ii) be responsible in any manner
to any of the Lenders for any recital, statement, representation or warranty
made by Borrower, or any Subsidiary or Affiliate of Borrower, or any officer
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document, or the validity,

 

28

--------------------------------------------------------------------------------


 

effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Borrower or any of Borrower’s
Subsidiaries or Affiliates.

 

SECTION 9.4         RELIANCE BY AGENT.

 

(a)           The Agent shall be entitled to rely, and shall be fully protected
in relying upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or persons,
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by the Agent.  The Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document until it shall have first received such
advice or concurrence of the Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting under this Agreement
or any other Loan Document in accordance with a request or consent of the
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 7.1 hereof, each Lender shall be deemed to have consented
to, approved or accepted, or to be satisfied with, each document or other matter
sent by the Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to the Lender.

 

SECTION 9.5         NOTICE OF DEFAULT.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Event of Default, except with regard to defaults in the payment of
principal, interest and fees required to be paid to the Agent for the account of
the Lenders, unless the Agent shall have received written notice from a Lender
or Borrower referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default.” The Agent shall promptly
notify the Lenders of its receipt of any such notice. The Agent shall take such
action with respect to such Event of Default as may be requested by the Lenders
in accordance with Section 8 hereof; provided, however, that unless and until
the Agent has received any such request, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

 

29

--------------------------------------------------------------------------------


 

SECTION 9.6         CREDIT DECISION.

 

Each Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent hereinafter
taken, including any review of the affairs of Borrower and its Subsidiaries,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender.  Each Lender represents to the Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and its
Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower.  Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business
prospects, operations, property, financial or other condition or
creditworthiness of Borrower which may come into the possession of any of the
Agent-Related Persons.

 

SECTION 9.7         INDEMNIFICATION OF AGENT.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), pro rata, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including legal fees) of any kind or nature
whatsoever which may at any time (including at any time following the repayment
of the Loans, the termination of the Letters of Credit or the resignation or
replacement of the Agent) be imposed on, incurred by or asserted against such
Agent-Related Persons in any way relating to or arising out of this Agreement,
or any Loan Document, or any of the transactions contemplated hereby, or any
action taken or omitted by such Agent-Related Person under or in connection with
any of the foregoing, including with respect to any investigation, litigation or
proceeding relating to or arising out of this Agreement or the Loans or the
Letters of Credit or the use of the proceeds thereof, whether or not the
Agent-Related Person so indemnified is a party thereto; provided, however, that
the Lenders shall have no obligation hereunder to indemnify any Agent-Related
Person under this Section 9.7 with respect to obligations resulting solely from
the gross negligence or willful misconduct of such Agent-Related Person. 
Without limitation of the foregoing, each Lender shall reimburse the Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
legal fees) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Agent is not reimbursed for such

 

30

--------------------------------------------------------------------------------


 

expenses by or on behalf of Borrower.  The undertaking in this Section shall
survive the payment of all obligations hereunder and the resignation or
replacement of the Agent.

 

SECTION 9.8         AGENT IN INDIVIDUAL CAPACITY.

 

LaSalle and its affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with Borrower and its Subsidiaries and affiliates as though LaSalle
were not the Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, LaSalle or its
affiliates may receive information regarding Borrower or its Subsidiaries
(including information that may be subject to confidentiality obligations in
favor of Borrower or such Subsidiary) and acknowledge that the Agent shall be
under no obligation to provide such information to them.  With respect to its
Loans, LaSalle shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the Agent.

 

SECTION 9.9         SUCCESSOR AGENT.

 

The Agent may resign as Agent upon 30 days’ notice to the Lenders.  If the Agent
resigns under this Agreement, the Lenders shall appoint from among the Lenders a
successor agent for the Lenders.  If no successor agent is appointed prior to
the effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and Borrower, a successor agent from among the
Lenders.  Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated. 
After any retiring Agent’s resignation hereunder as Agent, the applicable
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  If no
successor agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Agent hereunder until such time, if any, as the
Lenders appoint a successor agent as provided for above.

 

SECTION 10. MISCELLANEOUS

 

SECTION 10.1       WAIVER OF DEFAULT.

 

The Lenders may, by written notice to Borrower, at any time and from time to
time, waive any default in the performance or observance of any condition,
covenant or other term hereof, or any Unmatured Event of Default or Event of
Default, which shall be for such period and subject to such conditions as shall
be specified in any such notice.  In the case of any such waiver, the Lenders
and Borrower shall be restored to their former position and rights hereunder and
under the Notes, respectively, and any Unmatured Event of Default or Event of
Default so waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to or impair any right consequent thereon or to any
subsequent or other Unmatured Event of Default or Event of Default.

 

31

--------------------------------------------------------------------------------


 

SECTION 10.2       NOTICES.

 

Any and all notices, demands, requests, consents, designations, waivers and
other communications required or desired hereunder shall be in writing and shall
be deemed effective upon personal delivery, upon confirmed facsimile
transmission, upon receipted delivery by reputable overnight carrier, or three
(3) days after mailing if mailed by registered or certified mail, return receipt
requested, postage prepaid, to Borrower, the Agent or the Lenders at the
following addresses or facsimile numbers or such other addresses and facsimile
numbers as Borrower, the Agent or Lenders may specify in like manner; provided,
however, that notices of a change of address or facsimile number shall be
effective only upon receipt thereof:

 

If to Borrower, then to:

 

If to LaSalle, in its capacity as Agent or

 

 

Lender, then to:

Continental Materials Corporation

 

 

225 West Wacker Drive

 

LaSalle Bank National Association

Chicago, Illinois 60606

 

135 South LaSalle Street

Attention:  Treasurer

 

Chicago, Illinois 60603

Facsimile No.:  (312) 541-8089

 

Attention: Mr. Henry J. Munez

 

 

Facsimile No.:  (312) 904-6242

 

 

 

 

 

With a copy to:

 

 

 

 

 

FagelHaber LLC

 

 

55 East Monroe Street, 40th Floor

 

 

Chicago, Illinois  60603

 

 

Attention: Victor A. Des Laurier, Esq.

 

 

Facsimile No.:  (312) 580-2201

 

 

 

 

 

If to Fifth Third, then to

 

 

 

 

 

Fifth Third Bank

 

 

233 South Wacker Drive

 

 

Suite 400

 

 

Chicago, Illinois  60606

 

 

Attention: Ms. Susan Kaminski

 

 

Facsimile No.: (312) 876-4793

 

SECTION 10.3       NONWAIVER; CUMULATIVE REMEDIES.

 

No failure to exercise, and no delay in exercising, on the part of the Agent or
either or all of the Lenders of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies of the Lenders herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.

 

32

--------------------------------------------------------------------------------


 

SECTION 10.4       SURVIVAL OF AGREEMENTS.

 

All agreements, representations and warranties made herein shall survive the
delivery of the Notes and the making of any Loan hereunder.

 

SECTION 10.5       SUCCESSORS: PARTICIPATIONS.

 

This Agreement shall, upon execution and delivery by Borrower, and acceptance by
the Lenders in Chicago, Illinois, become effective and shall be binding upon and
inure to the benefit of Borrower, the Agent, the Lenders and their respective
successors and assigns, except that Borrower may not transfer or assign any of
its rights or interest hereunder without the prior written consent of all
Lenders.  The Lenders may, without notice or consent of any kind, sell, assign,
transfer or grant participations in all or any of the Loans.  In such event each
and every immediate and successive assignee, transferee or holder of or
participant in all or any of the Loans shall have the right to enforce this
Agreement, the Notes, and all of the other document or instrument executed in
connection herewith, by suit or otherwise, for the benefit of such assignee,
transferee, holder or participant as fully as if such assignee, transferee,
holder or participant were herein by name specifically given such rights, powers
and benefits, but the Lenders shall have an unimpaired right, prior and superior
to that of any assignee, transferee or holder to enforce this Agreement, the
Notes, and all of the other documents or instrument executed in connection
herewith for the benefit of the Lenders or any such participant, as to so much
of the Loans as it has not sold, assigned or transferred.

 

SECTION 10.6       CAPTIONS.

 

Captions in this Agreement are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.  References herein to
Sections or provisions without reference to the document in which they are
contained are references to this Agreement.

 

SECTION 10.7       SINGULAR AND PLURAL.

 

Unless the context requires otherwise, wherever used herein the singular shall
include the plural and vice versa, and the use of one gender shall also denote
the other where appropriate.

 

SECTION 10.8       COUNTERPARTS.

 

This Agreement may be executed by the parties on any number of separate
counterparts, and by each party on separate counterparts; each counterpart shall
be deemed an original instrument; and all of the counterparts taken together
shall be deemed to constitute one and the same instrument.

 

SECTION 10.9       FEES.

 

Borrower agrees, upon demand of the Lenders, to pay or reimburse the Lenders for
all reasonable costs, expenses (including attorneys’ fees and legal costs and
expenses, and time charges of attorneys who may be employees of either of the
Lenders, in each case both in and out of court and in original, appellate and
bankruptcy proceedings), and disbursements incurred or paid by the Lenders in
connection with the preparation, negotiation, documentation, administration,
amendment, modification, waiver or interpretation of this Agreement, and/or in

 

33

--------------------------------------------------------------------------------


 

enforcing or preserving its rights hereunder or under the Notes or any document
or instrument executed in connection herewith.  Notwithstanding the foregoing,
Borrower shall not be obligated to pay expenses of the Lenders pertaining to any
lawsuit initiated by the Lenders if the Lender’s complaint shall be dismissed
with prejudice or if judgment shall be rendered, in whole, against the Lenders
(and shall not be reversed on appeal).

 

SECTION 10.10     CONSTRUCTION: PROVISIONS SEVERABLE.

 

This Agreement, the Notes and any document or instrument executed in connection
herewith shall be governed by, and construed and interpreted in accordance with,
the internal laws of the State of Illinois, and shall be deemed to have been
executed in the State of Illinois.  If any term or provision of this Agreement,
the Notes, or any other documents or instrument executed in connection herewith
shall be unenforceable or invalid, such unenforceability or invalidity shall not
render any other term or provision hereof unenforceable or invalid, and all
other terms and provisions of this Agreement, the Notes, and any other documents
or instrument executed in connection herewith shall be enforceable and valid.

 

SECTION 10.11     SUBMISSION TO JURISDICTION: VENUE.

 

TO INDUCE THE LENDERS TO MAKE THE LOANS, AS EVIDENCED BY THE NOTES AND THIS
AGREEMENT, BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO THE LENDER’S SOLE AND
ABSOLUTE ELECTION, ALL SUITS, ACTIONS OR OTHER PROCEEDINGS IN ANY WAY, MANNER OR
RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE NOTES OR ANY
DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION HEREWITH, SHALL BE SUBJECT TO
LITIGATION IN COURTS HAVING SITUS WITHIN CHICAGO, ILLINOIS.  BORROWER HEREBY
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT
LOCATED WITHIN CHICAGO, ILLINOIS.  BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO TRANSFER OR CHANGE THE VENUE OF ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
AGAINST BORROWER BY THE LENDERS IN ACCORDANCE WITH THIS SECTION.

 

SECTION 10.12     SET-OFF.

 

At any time after an Event of Default or at any time after any liabilities owed
to either Lender under any Loan Document becomes past due, and without notice of
any kind, any account, deposit or other indebtedness owing by either Lender to
Borrower, and any securities or other property of Borrower delivered to or left
in the possession of either Lender or its nominee or bailee, may be set- off
against and applied in payment of any obligation hereunder (whether as Loans or
Letters of Credit), whether due or not.  The Lenders hereby agree that if either
shall, through the exercise of any right of counterclaim, set-off, banker’s
lien, or otherwise, receive payment of a proportion of the aggregate amount of
principal and interest due with respect to its participation in the Loans that
is greater than the proportion received by the Lenders in respect of the
aggregate amount of principal and interest due with respect to its Pro Rata
Share in the Loans, the party receiving such proportionately greater payment
shall remit to the other Lender an amount necessary to maintain each Lender’s
Pro Rata Share of the Commitment - Revolving Credit or Commitment - Term Loan,
so that all such recoveries of principal and interest with respect to all Loans
and Letters of Credit shall be on a pro rata basis.

 

34

--------------------------------------------------------------------------------


 

SECTION 10.13     DOCUMENTATION.

 

Both Lenders represent, warrant, and covenant to the other Lender that:

 

(a)           in making its decision to enter into this Agreement and the Notes:

 

(i) it independently has taken whatever steps it considers necessary to evaluate
the financial condition and affairs of Borrower;

 

(ii) it has made an independent credit judgment;

 

(iii) it has not relied upon any representation by the other Lender; and

 

(iv) neither Lender shall be responsible or liable to the other Lender for any
statements in or omissions from this Agreement, the Notes, or any other document
or instrument executed by Borrower or by and among Borrower and the Lenders and
document or instrument received by either Lender from Borrower or concerning
Borrower, and

 

(b)           with respect to the Loans and Letters of Credit and so long as any
portion of the Loans and Letters of Credit, respectively, remains outstanding,
each Lender will continue to make its own independent evaluation of the
financial conditions and affairs of Borrower.

 

SECTION 10.14     LENDERS.

 

The Lenders agree that neither Lender may amend, waive, alter or agree to any
other modification of this Agreement, the Notes and all other documents or
instruments executed in connection herewith without the prior written consent
and agreement of the other Lender.

 

SECTION 10.15     MERGER AND INTEGRATION.

 

Commencing as of the date of this Agreement, this Agreement, the Notes, the
Letters of Credit, the Subsidiary Guaranties and the other documents and
instruments referred to herein contain the entire agreement among the parties
hereto and thereto with respect to the subject matter hereof and thereof.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

Continental Materials Corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Joseph J. Sum, Vice President

 

 

 

 

LaSalle Bank National Association,

 

as Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

Fifth Third Bank (Chicago),

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

36

--------------------------------------------------------------------------------


 


SCHEDULE 1

 


LENDERS’ TOTAL COMMITMENT AMOUNT

 

Lender

 

Total Commitment Amount

 

Pro Rata Share

 

 

 

$

(21,500,000

)

 

 

LaSalle Bank National Association

 

$

12,900,000

 

60.00

%

Fifth Third Bank (Chicago)

 

$

8,600,000.00

 

40.00

%

 

37

--------------------------------------------------------------------------------